Title: To John Adams from John Marshall, 8 September 1800
From: Marshall, John
To: Adams, John



Sir
Washington Septr. 8th 1800

The papers from Govr. St. Clair have been read by the heads of departments & are now returnd.
On receiving your letter respecting the consulate in the island of Madeira I wrote to Mr. Bayard who I found had on a former occasion recommended in very strong terms for a different consulate, a Mr. Leonard, & have receivd an answer from him which I now transmit to you. I transmit with it a certificate from Don Lewis Roderigues Villares who has something to do with the government of Madeira, conceiving that you woud wish to see these papers before you decide absolutely respecting Mr. Pintard
Shoud you decide on removing that gentleman I am persuaded that a more proper successor than Mr. Lamar coud not be selected. He is a Native American, born in Maryland. His long establishd commerce with Madeira & the high respectability of his house enable him to be of more service to the Americans trading to that island than perhaps any other person who coud be appointed.
I have directed a copy of a letter prepard to Mr. Humphries to be inclosd to you. The list of condemnations in Spain transmited by Mr. Young who has acted under Mr. Humphries shows that the depredations complaind of even in Europe have been immense.
If you will please to suggest such alterations as you may wish in the letter (provided you are of opinion that such a letter representation ought to be made to the court of Madrid) I will immediately make them—if you approve the letter as it is I will on being informd of your determination forward a duplicate & triplicate to Mr. Humphries. That now transmited to you Mr. Shaw may have an opportunity of sending by the way of Boston.
In the Genl. Green came passengers the Adjutant Genl. & the comissary of the Army of the North from St. Domingo. They spoke of having dispatches for our government but passd through this place without seeing me & I have not since heard of them.
I am Sir with the highest respect / Your Obedt. Servt.

J Marshall